Citation Nr: 0215525	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  96-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependence Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to February 
1954.  A death certificate has been received indicating that 
he died in November 2000.  During his lifetime, he had been 
granted service connection for schizophrenia, and this 
disability had been evaluated as 100 percent disabling 
beginning in 1968.  The appellant claims DEA benefits based 
upon her status as a spouse of the veteran during his 
lifetime.  Her current status with respect to the veteran is 
at issue.   

This matter originates from appeal of a December 1994 
decision of the Department of Veterans Affairs (VA) Detroit, 
Michigan Regional Office (RO) that determined that the 
appellant was not entitled to DEA benefits under Chapter 35.  
When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2001, it was remanded to RO for 
additional development and readjudication.  Following 
completion of the requested development and the 
readjudication of the appellant's claim, it was returned to 
the Board and is now ready for appellate review.  

The appellant appeared at a travel Board hearing before the 
undersigned sitting at the RO in October 1996.  The 
transcript of that hearing has been associated with the 
claims file.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO, and 
VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate her claim 
have been fully met.

2.  The veteran was found to be permanently and totally 
disabled by VA and became eligible for DEA benefits under 
Chapter 35 no later than June 27, 1975.  

3.  The veteran was provided notice that he was permanently 
and totally disabled for VA purposes and for purposes of DEA 
benefits under Chapter 35 no later than June 27, 1975.  

4.  The appellant submitted an application for DEA benefits 
under Chapter 35 on October 20, 1994 .  

5.  The appellant was permanently separated and/or divorced 
from the veteran at the time of his death.  


CONCLUSION OF LAW

There is no legal basis for an award of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. §§ 101(3), 3500, 3512, 5103, 5103A, 
5107(b), 5113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.50, 
21.3021, 21.3046, 21.4131(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to Dependence 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38.  She had initiated her claim in October 1994 for the 
purpose of the attendance of a Master's Program in Education 
commencing with the Spring 1995 college semester.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, in order to 
facilitate understanding of its decision, the pertinent law 
and VA regulations applicable to the issue will then be 
briefly set forth.  A chronological factual background will 
then be set forth.  Finally, the Board will present an 
analysis of the appellant's claim.

Veterans Claims Assistance Act of 2000 Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2002).  The 
issue before the Board is based upon a claim for DEA benefits 
filed by the appellant in October 1994.  The appellant 
utilized VA Form 22-5490, Application for Survivors' and 
Dependents' Educational Assistance, the appropriate form used 
for such claims.  The claim appeared substantially complete 
on its face.  The appellant clearly identified the benefits 
sought.  Further, she referenced the bases for the claim.  

Second, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The 
appellant has been advised of the type of evidence lacking to 
demonstrate entitlement to the benefit sought with the 
December 1994 administrative decision; the July 1995 
statement of the case; the January 1997 Board remand; the 
December 1997 supplemental statement of the case; the July 
2001 Board remand; an August 2001 development letter to the 
appellant; and a May 2002 supplemental statement of the case.  
The August 2001 development letter specifically provided the 
appellant with notice of the VCAA and explained the 
respective rights and responsibilities under the VCAA.  It 
further noted that what was lacking was sufficient evidence 
to clarify the appellant's marital status with respect to the 
veteran at the time of the veteran's death.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records and administrative records.  The RO attempted to 
obtain the veteran's educational benefits file, but was 
unable to locate it.  It does not appear that there are any 
additional pertinent records to be requested or obtained.  
There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the August 2001 development letter, the appellant 
was clearly advised as to which portion of evidence is to be 
provided by the claimant and which portion to be provided by 
VA.  That requirement of VA has been satisfied, and there is 
no evidence that need be provided.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002)  

Additionally, the VCAA requires in certain cases VA 
examination is to be obtained.  38 U.S.C.A. § 5103A(d) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  A 
medical examination, however, is not pertinent to the current 
claim.  There is more than sufficient evidence of record to 
decide the claim properly and fairly.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the appellant has had ample notice of what 
might be required or helpful to her case.  VA has satisfied 
its duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Laws and Regulations

During the pendency of the appellant's appeal, certain 
portions of 38 C.F.R. Part 21 pertaining to claims and 
effective dates for awards of educational assistance benefits 
were changed, effective June 3, 1999.  See 64 Fed. Reg. 
23,769 (May 4, 1999).  The amendments established a standard 
for determining what constitutes a formal claim, an informal 
claim, and abandoned claim, established less restrictive 
effective dates for awards of educational assistance, 
established uniform time limits for acting to complete claims 
and stated VA's responsibilities when a claim is filed.  When 
a law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, however, the amendments that went into 
effect on June 3, 1999 did not substantively change any of 
the regulations applicable to the appellant's claim.

Further, Congress recently added revisions concerning 
educational assistance benefits.  See Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, 114 
Stat. 1822 (Nov. 1, 2000).  The amended statute provides that 
when determining the effective date of an award under Chapter 
35, Title 38, United States Code, VA may consider the 
individual's application as having been filed on the 
eligibility date of the individual if that eligibility date 
is more than one year before the date of the initial rating 
decision.  38 U.S.C.A. § 5113 (West 1991 & Supp. 2001).  
However, the revisions are also unrelated to the issue on 
appeal.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D) 
(West 1991); 38 C.F.R. § 21.3021(a)(3)(i) (2001).  
Eligibility extends 10 years from whichever of the following 
last occurs:

(a) the date on which the Secretary first finds the spouse 
from whom eligibility is derived has a service-connected 
total disability permanent in nature;

(b) the date of death of the spouse from whom eligibility is 
derived who dies while a total disability evaluated as 
permanent in nature was in existence; or

(c) the date on which the Secretary determines that the 
spouse from whom eligibility is derived died of a service-
connected disability.

38 U.S.C.A. § 3512(b)(1) (West 1991).  

The beginning date of the 10-year period of eligibility for a 
spouse of a veteran with a permanent and total disability 
evaluation effective after November 30, 1968, is the 
effective date of the evaluation or the date of notification 
of such evaluation, whichever is more advantageous to the 
spouse.  38 U.S.C.A. § 3512(b)(1)(A) (West 1991); 38 C.F.R. § 
21.3046(a)(2)(ii) (2001).

The period of eligibility can not exceed 10 years and can be 
extended only as provided in paragraph (d) of 38 C.F.R. § 
21.3046 (2001) or 38 C.F.R. § 21.3047.  38 C.F.R. § 21.3046 
(c) (2001).  Under 38 C.F.R. § 21.3047, an eligible spouse 
shall be granted an extension of the applicable period of 
eligibility as otherwise determined by section 21.3046 
provided the spouse:  (1) applies for the extension within 
the appropriate time limit; (2) was prevented from initiating 
or completing the chosen program of education within the 
otherwise applicable period of eligibility because of a 
physical or mental disability that did not result from the 
willful misconduct of the eligible spouse or surviving 
spouse; (3) provides VA with any requested evidence tending 
to show that the requirements of (2) have been met, and (4) 
is otherwise eligible for payment of educational assistance 
for the training pursuant to the provisions of Chapter 35, 
Title 38, United States Code.  38 C.F.R. § 21.3047 (2001).  
Application for an extension must be made within one year 
after the last date of the delimiting period, the termination 
of the period of physical or mental disability, or October 1, 
1980, whichever date is latest.  38 U.S.C.A. § 3512(b)(2) 
(West 1991).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has recently issued a decision which 
may have some bearing on the appellant's claim.  In Ozer v. 
Principi, 14 Vet. App. 257 (2001), the Court held that the 
ten year period described in 38 U.S.C.A. § 3512(b) in which 
educational benefits may be used does not begin until the 
last of the three possible alternatives set forth in 38 
U.S.C.A. § 3512(b)(1) has been eliminated.  Furthermore, it 
found that 38 C.F.R. § 21.3046(c) was incorrect, and struck 
down this regulation. 


Factual Background

The evidence in the claims file supports the following 
factual background:

In September 1968, the veteran was awarded a 100 percent 
disability rating for service-connected schizophrenic 
reaction, paranoid type, effective from July 15, 1968.  

In a March 1969 rating decision, the veteran was restored to 
competency status, effective from January 1969.

VA Form 21-6789, dated September 19, 1973, shows an 
annotation dated June 27, 1975, canceling the future date 
control for a VA review examination.  VA Form 21-2507a, dated 
June 21, 1975 shows a similar annotation.  These annotations 
document that the veteran was considered permanently and 
totally disabled by VA, effective from June 27, 1975.  There 
is no contemporaneous record of the notification of the 
veteran of eligibility to DEA.  

In September 1975, the veteran's former spouse, [redacted], was 
awarded full time DEA benefits under Chapter 35, effective 
August 22, 1975 through April 30, 1977.  DEA benefits were 
paid to [redacted] from August 22, 1975 to November 30, 1975.  

In a March 1976, VA psychiatric examination, the veteran 
reported that he had been living with his wife during the 
year 1975 until November 22, 1975, when they separated.  

In a May 1976 rating decision, a proposal to rate the veteran 
incompetent was canceled and the March 1969 rating decision 
was confirmed and continued, designating the veteran as 
competent for VA purposes.  

In a letter to VA dated in May 1976, the veteran expressed in 
writing his knowledge that [redacted] was in receipt of DEA 
benefits.  

The veteran and [redacted] were divorced on June 6, 1977.  

On July 19, 1977, the veteran married the appellant.  

In August 1977, the veteran expressed in writing his 
knowledge that he was 100 percent service-connected and 
totally and permanently disabled as a result of his service-
connected disability.  

On October 20, 1994, the appellant submitted an application 
for DEA benefits under Chapter 35.  

In December 1994, the RO denied the appellant's claim for DEA 
benefits under Chapter 35 on the basis that the delimiting 
date for DEA benefits had passed.  The RO determined that the 
veteran had been rated permanently and totally disabled as 
the result of a service-connected disability effective from 
June 27 1975, and that he had received notice of such rating 
action soon thereafter.  The RO further determined that the 
appellant's claim for DEA benefits had been received after 
June 27, 1985, the delimiting date for termination of 
entitlement under the DEA program.  That date was arrived at 
by the RO because it was 10 years following the date that VA 
first found the veteran to have had a service-connected total 
disability permanent in nature, June 27, 1985.

In March 1995, the veteran was adjudicated as incapacitated 
by a State of Michigan Probate Court and the appellant was 
appointed as his Guardian and Conservator.

In October 1995, the veteran was found to be incompetent for 
VA purposes.  The appellant was appointed as the spouse payee 
for the veteran's benefits.  

In May 1998, the State of Michigan Probate Court appointed 
W.F.S., III, as the successor Guardian and Conservator of the 
incapacitated veteran.  

In July 1998, the appellant submitted an application for an 
apportionment of the veteran's compensation benefits.  

In October 1998, W.F.S., III, was appointed as the veteran's 
legal custodian for the purpose of the receipt of the 
veteran's VA benefits.  

The veteran died on November [redacted], 2000.  His Certificate of 
Death, dated in November 2000, indicated that he was divorced 
at the time of his death.  

In a letter from the RO dated in August 2001, the appellant 
was asked to clarify her marital status with the veteran at 
the time of his death.  She was also asked to state whether 
she was separated from the veteran for any period of time 
between October 24, 1994 and November [redacted], 2000.  The appellant 
failed to respond to this letter.  

Analysis

The appellant seeks entitlement to DEA benefits under the 
provisions of Chapter 35, to apparently include entitlement 
to retroactive reimbursement for education expenses incurred 
in 1995.  She asserts that when she first married the 
veteran, because of his mental state he did not inform her 
that she was eligible for DEA benefits as the spouse of a 
service-connected totally and permanently disabled veteran.  
She stated that when she was made aware of those benefits in 
1994, she contacted the RO to confirm that fact.  She 
asserted that she was incorrectly assured by an RO 
representative that she would be entitled to receive DEA 
benefits and as a result of such assurance, she registered 
for a course, and incurred educational expenses.  

In essence, the appellant seeks an extension of the 
delimiting date for DEA benefits under the provisions of 
Chapter 35 from that determined by the RO in its December 
1994 administrative decision.  It is critical to this 
analysis to note that under 38 U.S.C.A. § 3512(b)(1), the 
death of a veteran could cause the extension of the beginning 
date of the 10-year delimiting period of eligibility for a 
surviving spouse of a veteran who died with a permanent and 
total disability.  Consequently, the question of whether 
there was an extension under the law (and thus entitlement) 
must be analyzed first on the basis of the appellant's status 
as the veteran's spouse during his lifetime, and in 
particular, at the time that she made application for DEA 
benefits; and then it must be analyzed based upon whether the 
appellant can be established as the surviving spouse of the 
veteran.  

The Board will first consider the question of whether there 
was an extension of the delimiting period (and thus 
entitlement of DEA benefits) on the basis of the appellant's 
status as the veteran's spouse during the veteran's lifetime.  
Following review of all of the evidence of record, the Board 
finds that that preponderance of the evidence establishes 
that the veteran was adjudicated permanently and totally 
disabled by VA, effective from June 27, 1975, and that his 
dependents, including his spouse, became eligible for DEA 
benefits under Chapter 35, effective from that date.  The 
Board further finds that the veteran was provided notice that 
he was permanently and totally disabled for VA purposes and 
for purposes of DEA benefits under Chapter 35 no later than 
that date.  The basis for this finding is that the veteran's 
former spouse, [redacted], was awarded DEA benefits under 
Chapter 35 within two months of her eligibility (in September 
1975), at a time when the veteran was living with her and was 
deemed competent.  These facts can lead to no other factual 
conclusion other than that the veteran had been provided 
notice of eligibility for DEA benefits based upon his 
permanent and total disability status no later than June 27, 
1975.  Consequently, the delimiting period for eligibility 
for DEA benefits for the veteran's spouse [ultimately, the 
appellant] during the veteran's lifetime was 10 years from 
that date, or June 27, 1985.  

The RO received the appellant's Application for Survivors' 
and Dependents' Educational Assistance, in which she 
requested educational assistance benefits, in October 1994.  
The law is clear that although the appellant may have met the 
basic eligibility criteria for Chapter 35 benefits at the 
time that she made application for such benefits in October 
1994, [see 38 U.S.C.A. § 3501(a)(1)(B) and 38 C.F.R. 
§ 21.3021(a)(2)(i)], such benefits were only available for 
the foregoing 10 year period.  See 38 U.S.C.A. § 3512(b); 38 
C.F.R. § 21.3046(b).  Moreover, she has met none of the 
criteria for an extension of benefits provided in paragraph 
(d) of 38 C.F.R. § 21.3046 or 38 C.F.R. § 21.3047.  As the 
appellant in this case did not apply for Chapter 35 benefits 
until long after the 10 year period following the veteran's 
notification that he was permanently and totally disabled for 
VA purposes and for purposes of DEA benefits under Chapter 35 
[in this case, June 27, 1975 to June 28, 1985], there is 
simply no basis for payment of Chapter 35 benefits based upon 
the appellant's status as the veteran's spouse during the 
veteran's lifetime.  

As noted above, however, the law provides that the period of 
eligibility of a spouse for DEA benefits will be recomputed 
if her status changes to that of surviving spouse.  In this 
case, Chapter 35 benefits would be available for a surviving 
spouse of the veteran for a 10 year period, not to begin 
prior to the date of the death of the veteran.  38 U.S.C.A. § 
3512(b); 38 C.F.R. § 21.3046(b).  

In essence, the death of the veteran permits a different 
delimiting period for a surviving spouse to commence.  For 
the appellant to be eligible on the basis of her status as a 
"surviving spouse," however, she would need to meet the 
definition of a "surviving spouse" for VA purposes.  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
[emphasis added] from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.50 (2001).

Following review of all of the evidence of record, the Board 
finds that the preponderance of the evidence establishes that 
the veteran was permanently separated and/or divorced from 
the appellant at the time of his death.  The basis for this 
factual finding is that the appellant filed for apportionment 
of the veteran's compensation benefits in July 1998, evincing 
her separation from the veteran at that time; the appellant 
was replaced as the veteran's fiduciary representative in 
November 1998; and the veteran's Certificate of Death 
certifies that he was divorced at the time of his death in 
November 2000.  Further, the appellant was given an 
opportunity in August 2001 to refute or explain the 
circumstances of her relationship to the veteran but failed 
to respond.  Consequently, the Board must conclude that the 
appellant did not meet the definition of a "surviving 
spouse" at the time of the veteran's death, and therefore 
the period of eligibility of a spouse for DEA benefits cannot 
be extended for the appellant on the basis of the death of 
the veteran.  38 U.S.C.A. § 3512(b); 38 C.F.R. § 21.3046(b).   

The Board notes in this regard that since the appellant has 
been found to not meet the definition of "surviving 
spouse," and since the 10 year delimiting period had expired 
during the time period in which she was the spouse of the 
veteran, the holding in Ozer does not assist the appellant in 
obtaining an extension of her delimiting date.  See Ozer, 
supra.

The Board acknowledges the appellant's contention that she 
was misinformed by a VA representative as to her eligibility 
to receive Chapter 35 benefits.  But this allegation is not 
substantiated at all, and inasmuch as she is only claiming 
this, the Board notes that, even if she were ill advised, 
government benefits must be authorized by statute, and 
erroneous actions by a government employee do not serve to 
otherwise establish entitlement. See, e.g., McTighe v. Brown, 
7 Vet. App. 29, 30 (1994).  Nevertheless, as set forth above, 
the law is quite specific about the time period for utilizing 
Chapter 35 eligibility.  In this case, the appellant simply 
filed her claim past the ten year period following the 
expiration of her eligibility during the veteran's lifetime, 
and that she was not the surviving spouse of the veteran at 
the time of the veteran's death, and on that basis her claim 
must fail.  

In conclusion, as analyzed above, there is no legal basis for 
current or retroactive payment of educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code, and the appellant's claim must fail.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, 
the claim should be denied on the basis of the absence of 
legal merit).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to Dependence Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, is 
denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

